Order entered November 15, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01357-CV

                               IN RE LOUISE DAVIS, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-13843

                                           ORDER
                         Before Justices Bridges, Brown, and Boatright

       Before the Court is relator’s November 8, 2018 petition for writ of mandamus. We

request that respondent and the real party in interest file their responses, if any, to relator’s

petition for writ of mandamus by December 3, 2018.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE